Citation Nr: 1549132	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  14-14 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for left ear hearing loss.  

2. Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1951 to February 1953.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied reopening a claim of service connection for a left ear hearing loss and denied service connection for right ear hearing loss.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for left ear hearing loss, on de novo review, and service connection for right ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1. An unappealed January 1973 rating decision denied service connection for left ear defective hearing based essentially on findings that the Veteran's left ear hearing loss was not manifested in, or shown to be related to, his service.  

2. Evidence received since the January 1973 rating decision includes an April 2012 VA examiner's opinion that tends to show that the Veteran's left ear hearing loss may be related to a left ear infection in service; relates to an unestablished fact necessary to substantiate the claim of service connection for left ear hearing loss; and raises a reasonable possibility of substantiating such claim.  



CONCLUSIONS OF LAW

1. The January 1973 rating decision which denied service connection for left ear hearing loss is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160, 20.302 (2015).  

2. New and material evidence has been received to reopen a claim of service connection for left ear hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) applies to the instant claims.  However, inasmuch as this decision reopens the Veteran's claim of service connection for left ear hearing loss, there is no reason to belabor the impact of the VCAA on the matter, as any VCAA-mandated duty omission is harmless.  

Claim to Reopen

Generally, an unappealed rating decision is final based on the evidence of record at the time of the decision, and may not be reopened or allowed based on such evidence.  38 U.S.C.A. § 7105.  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  

An unappealed January 1973 rating decision denied service connection for left ear defective hearing based essentially on findings that the Veteran's left ear hearing loss was not manifested in, or shown to be related to, his service; additional evidence was not received within the year following that denial.  Accordingly, the January 1973 rating decision denying service connection for left ear hearing loss is final.  38 U.S.C.A. § 7105; see Buie v. Shinseki, 24 Vet. App. 242 (2010).  

Evidence received since the January 1973 rating decision includes an April 2012 VA examiner's opinion that indicates the Veteran's left ear hearing loss "was at least as likely as not (50 percent or greater probability) incurred in or caused by the claimed in-service injury, event, or illness."  The examiner explained that if any left sided conductive hearing loss exists, then it is more likely than not the result of a left ear infection in service.  The April 2012 VA examiner's opinion tends to show that the Veteran's left ear hearing loss may be related to a left ear infection in service, relates to an unestablished fact necessary to substantiate the claim of service connection for left ear hearing loss, and raises a reasonable possibility of substantiating such claim.  Accordingly, the Board finds such evidence is new and material, and that the claim must be reopened.  


ORDER

The claim of service connection for left ear hearing loss is reopened.  


REMAND

Having reopened the Veteran's claim of service connection for left ear hearing loss, the Board must now determine whether the reopened claim may be granted on the merits, de novo.  Based on a review of the record, the Board finds that further development is needed for proper adjudication of the claims for left and right ear hearing loss.  

In his June 2011 claim, the Veteran asserted that his left ear hearing rapidly diminished following an ear infection in service.  He contends that a tumor he had removed from the left ear in March 1988 may be related to the ear infection in service.  In a March 2014 VA addendum opinion, the examiner indicates that "it is more likely than not that [the Veteran's left ear] hearing loss has always been the result of a slow growing acoustic neuroma."  The VA examiner explained that left ear hearing loss became apparent in the 1970s, and X-rays did not reveal an internal auditory canal lesion.  However, acoustic neuromas are very slow growing lesions.  Since the etiology of the Veteran's asymmetric hearing loss was an acoustic neuroma, it is more likely than not that an acoustic neuroma was likely present in the 1970s but was too small to detect on routine X-rays.  Significantly, the VA examiner did not address whether the acoustic neuroma manifested in service or is somehow otherwise related to the Veteran's ear infection in service.  Accordingly, a remand for an addendum opinion is necessary.  

The Veteran is seeking service connection for right ear hearing loss as related to noise exposure in service.  In his June 2011 claim, he denied exposure to acoustic trauma.  In an April 2014 VA Form 9, he asserted that he was exposed to non-stop artillery fire without hearing protection, except for cotton balls.  On April 2012 VA examination, he reported postservice employment in a plywood mill for 1 year and as a paper maker for 30 years with occasional hearing protection as required.  He also reported postservice recreational noise exposure from target shooting, attending car and motorcycle races, using power tools, woodworking, and from lawn equipment and chainsaws.  On February 1953 service separation examination, whisper and spoken voice test scores for the right ear were 15/15.  His service treatment records are otherwise silent for any complaints, treatment, findings, or diagnosis related to the right ear.  The initial postservice documentation in the record of a right ear hearing loss disability is January 1970 private audiometry from O.C., M.D.  As the evidence of record suggests that the Veteran's hearing loss may be related to his service, a remand for a VA advisory opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should return the entire record to the March 2014 VA examiner for review and an addendum opinion regarding whether or not the Veteran's left and right ear hearing loss is related to his service.  If the March 2014 VA examiner is unavailable to provide the addendum opinion, the AOJ should arrange for another appropriate physician to review the record and provide the opinion sought.  Based on a review of the entire record and a copy of this remand, the examiner should provide opinions that respond to the following:  

a) Is it at least as likely as not (i.e., a 50% or better probability) that the Veteran's left ear acoustic neuroma (which was surgically removed in March 1988) manifested in service, or is otherwise related to his ear infection or noise exposure in service?  The examiner's opinion should reflect consideration of the Veteran's contention that his left ear hearing diminished following an ear infection in service in 1952 and the March 2014 medical opinion that acoustic neuromas are very slow growing lesions.  

b) Is it at least as likely as not (i.e., a 50% or better probability) that the Veteran's right ear hearing loss is related to his service, to include as due to noise exposure therein?  The examiner should consider and discuss as necessary the Veteran's report of postservice employment in a plywood mill for 1 year and as a paper maker for 30 years with occasional hearing protection as required.  He also reported postservice recreational noise exposure from target shooting, attending car and motorcycle races, using power tools, woodworking, and from lawn equipment and chainsaws.

c) If it is at least as likely as not that the Veteran's left ear acoustic neuroma manifested in service, or is otherwise related to his ear infection or noise exposure in service, is it at least as likely as not (i.e., a 50% or better probability) that the Veteran's right ear hearing loss is related to his left ear hearing loss?

d) If it is at least as likely as not that the Veteran's left ear acoustic neuroma manifested in service, or is otherwise related to his ear infection or noise exposure in service, is it at least as likely as not (i.e., a 50% or better probability) that the Veteran's right ear hearing loss is aggravated (permanently worsened) by his left ear hearing loss?

The examiner must explain the rationale for all opinions, citing to supporting factual data and/or medical literature, as appropriate.  

2. The AOJ should then review the record and readjudicate the remaining claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  


______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals  
Department of Veterans Affairs


